DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to RCE dated 12/7/20 and amendment dated 9/28/20, as submission , including claims 1-4 and 6-25, out of which claims 1, 9,14 and 21 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 12/7/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/20 has been entered.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not disclose directly or indirectly following  limitations:
As recited by 1;
a receiver frontend including a radio frequency (RF) interface configured to couple to an antenna, a a baseband interface configured to couple to a baseband component, and an impedance matching network; and a wake-up receiver (WUR) frontend selectively coupled to the receiver frontend, between the impedance matching network and the baseband interface, to selectively couple the WUR frontend: to the RF interface via the impedance matching network, and to the baseband interface, wherein the WUR frontend and the receiver frontend share the impedance matching network.
As recited by 14;
a receiver frontend including a radio frequency (RF) interface, a baseband interface, and an impedance matching network; and a wake-up receiver (WUR) frontend selectively coupled to the receiver frontend, between the impedance matching network and the baseband interface, such that the WUR frontend and the receiver frontend are configured to share the impedance matching network.

radio frequency (RF) interface and a baseband interface; an impedance matching network; a coupler configured to selectively couple a receiver frontend to the impedance matching network and the RF interface; and a wake-up receiver (WUR) frontend configured to: selectively couple to the RF interface and the impedance matching network, between the impedance matching network and the baseband interface, such that the WUR frontend and the receiver frontend share the impedance matching network; monitor a communication channel via the RF interface; and selectively couple the receiver frontend to the RF interface and the impedance matching network based on the monitoring of the communication channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin et al (US 20060189288) discloses The settling time of a wireless receiver is reduced by providing a previously utilized gain control state value to a low noise amplifier (LNA) of a receiver front end during a warm-up portion of a wake-up period of the wireless receiver which follows a sleep period. One illustrative method includes the steps of receiving a notification signal which indicates that the wireless receiver is to be placed in a sleep mode, reading a gain control state value from a gain controller based on receiving the notification signal, storing the gain control state value in memory, providing the stored gain control state value from the memory to the wireless receiver during a warm-up period of a second wake-up period following the first wake-up period, and providing a gain control state value from the gain controller to the wireless receiver based on a signal level of a currently received signal of the wireless receiver after the warm-up period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, george eng, can be reached at telephone number 571-2727495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647